NONPRECEDENTIAL DISPOSITION
                          To be cited only in accordance with
                                  Fed. R. App. P. 32.1



              United States Court of Appeals
                                  For the Seventh Circuit
                                  Chicago, Illinois 60604

                                 Submitted April 15, 2013*
                                  Decided April 15, 2013

                                           Before

                            JOEL M. FLAUM, Circuit Judge

                            ILANA DIAMOND ROVNER, Circuit Judge

                            JOHN DANIEL TINDER, Circuit Judge

No. 12-3569

UNITED STATES OF AMERICA,                       Appeal from the United States District
     Plaintiff-Appellee,                        Court for the Central District of Illinois.

       v.                                       No. 08-20068-001

LATONYA M. CLAVIELLE,                           Michael P. McCuskey,
    Defendant-Appellant.                        Judge.

                                         ORDER

        Latonya Clavielle appeals the denial of her motion for a reduced sentence, primarily
arguing that she had a right to be resentenced under Pepper v. United States, 131 S. Ct. 1229
(2011), based on her postsentencing rehabilitation. The district court construed the motion
as arising under 18 U.S.C. § 3582 and denied it. We affirm.




       *
         After examining the briefs and record, we have concluded that oral argument is
unnecessary. Thus the appeal is submitted on the briefs and record. See FED. R. APP. P.
34(a)(2)(C).
No. 12-3569                                                                             Page 2

        A jury convicted Ms. Clavielle of several counts of mail fraud, see 18 U.S.C. § 1341,
and aggravated identity theft, see 18 U.S.C. § 1028A. Ms. Clavielle had applied for 162 credit
cards—and obtained 31—using false variations of her own personal data and that of her
children and her boyfriend’s children; she ultimately accumulated about $42,000 in unpaid
debts. The district court sentenced Ms. Clavielle to 61 months’ imprisonment, and we
affirmed her sentence. See United States v. Clavielle, 429 F. App’x 617 (7th Cir. 2011). A year
later, Ms. Clavielle moved to vacate her sentence under 28 U.S.C. § 2255, alleging that her
trial counsel was ineffective. The district court denied the motion, and we dismissed her
appeal as untimely.

        More than two years after she was sentenced, Ms. Clavielle filed a self-styled
“Motion for Downward Departure,” in which she asserted generally that her sentence
should be reduced under Koon v. United States, 518 U.S. 81 (1996), and Pepper v. United
States, based on her exceptional post-offense rehabilitation. Ms. Clavielle noted that she had
obtained her GED, taken training courses, maintained employment in prison, accepted
responsibility for her actions, and kept a clean disciplinary record. The district court
construed her motion as arising under § 3582(c) and in a minute order denied it,
concluding that a term of imprisonment once imposed, as a general matter, could not be
modified.

        On appeal, Ms. Clavielle maintains that the district court overlooked her citation to
Pepper v. United States, which in her view allows postsentencing rehabilitation to be
considered an “extraordinary and compelling” reason warranting a sentencing reduction
under § 3582(c)(1)(A)(i). This argument, however, misapprehends how that provision
operates. A district court may reduce a defendant’s sentence under § 3582(c)(1)(A)(i) only
on a motion by the Director of the Bureau of Prisons. But no such motion has been made
here. Nor in any event does Pepper help her. There the Supreme Court held that “when a
defendant’s sentence has been set aside on appeal and his case remanded for resentencing,
a district court may consider evidence of a defendant’s rehabilitation since his prior
sentencing.” Pepper, 131 S. Ct. at 1241. But Ms. Clavielle’s sentence was not set aside on
appeal nor remanded for resentencing. Pepper, therefore, does not support her request for a
sentence reduction to account for her postsentencing rehabilitation.

       We have considered Ms. Clavielle’s other arguments, and they do not merit further
discussion.
                                                                            AFFIRMED.